Citation Nr: 1340222	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  08-06 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, posttraumatic stress disorder (PTSD), and depressive disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran has since relocated to the jurisdiction of the Nashville, Tennessee, RO.

In his May 2006 claim for benefits, the Veteran contends he is entitled to service connection for schizophrenia.  The Board has recharacterized his claim more generally as one of entitlement to service connection for an acquired psychiatric disorder to include paranoid schizophrenia, PTSD, and depressive disorder.  See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record). 

In his March 2008 substantive appeal, the Veteran requested a video conference hearing before the Board.  In October 2008, the RO mailed a letter to the Veteran at his address of record informing him that his hearing was scheduled for December 2008.  On the day before the hearing, the Veteran requested that his hearing be canceled.  There is no additional hearing request pending. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its December 2011 remand, the Board directed that the Veteran be provided with a VA psychiatric examination.  The Board additionally noted that if the Veteran refused to be examined, the claims file should be referred to a medical professional for review and the rendering of an opinion as to the nature and etiology of any acquired psychiatric disorder.  The Veteran was scheduled for a VA examination in December 2012 to which he failed to appear.  In January 2013, the claims file was provided to a VA examiner who reviewed the evidence of record and rendered an opinion that the Veteran's chronic paranoid schizophrenia with severe residual symptoms was less likely than not incurred in or caused by an in-service injury, illness, or event.  In his supporting rationale, the examiner stated that "[c]haracteristic symptoms of [schizophrenia] usually present in adolescence or early adulthood.  It is certainly possible that the Veteran's response to being 'set back' with Fort Rucker medical noting: 'worry, therefore overreacts to discipline', was such an early symptom."  With respect to the Veteran's diagnosed PTSD, the examiner stated that a compensation and pension examination "by an appropriate specialist should be scheduled to determine if the basis for the Veteran's PTSD is his military service."  

In the October 2013 Written Brief submitted by the Veteran's representative, the Veteran asserts that VA cancelled his scheduled examination without his consent and requests a new examination.  Accordingly, due to the clinician's recommendation that an examination be conducted and the Veteran's indication that he is willing to report for a new VA examination, another examination should be scheduled.  The Board notes that where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records from November 2012 to the present.  

2.  Obtain copies of private medical records that were scanned into CAPRI-a July 30, 2008 VA outside medical rec (other)-progress note-psychiatry, indicates that 2004 to 2005 progress notes of Dr. Ford were scanned into the system.  As the Board cannot access the referenced private records, such records should be obtained and associated with the claims folder or the Veteran's Virtual VA/VBMS file.  If the Appeals Management Center or Agency of Original Jurisdiction is unable to obtain the scanned records electronically, the VA facility should be contacted and requested to provide copies of the records.  

3.  After completing the above development, schedule the Veteran for a VA examination conducted by a VA psychologist or psychiatrist to determine the nature and etiology of any acquired psychiatric disorder to include paranoid schizophrenia, PTSD, and depressive disorder.  The claims file, including a copy of this Remand, must be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examiner is additionally asked to accomplish the following: 

(a)  Identify all psychiatric disorders that have existed at any time since 2006.  While review of the entire file is required, attention is invited to the following particular records:

(i)  The January 2013 VA examiner's opinion and rationale in which he states that the Veteran's chronic paranoid schizophrenia is less likely than not related to his active service, that it is "certainly possible" that the Veteran's response to military training in flight school was an early symptom of his schizophrenia, and that the Veteran should be examined by a PTSD specialist to determine if his diagnosed PTSD is related to his claimed in-service stressor of being in a mock POW camp for two weeks during flight school training; 

(ii)  A March 2012 VA treatment record diagnosing the Veteran with schizophrenia, paranoid type, residual, chronic PTSD with dissociative features, likely underlying dissociative identity disorder, and depressive disorder NOS;

(iv)  A March 2008 VA Form 21-526 in which the Veteran reported that his psychiatric disability began in January 1975; 

(vi)  A November 1975 service treatment record noting the Veteran requested a mental hygiene appointment for anxiety and reported that he had been "set back" four weeks to re-begin training for poor military development.  The examiner wrote that the Veteran had received demerits for hygiene and is now worried and overreacts to discipline; and

(vii)  A November 1975 service treatment record of referral for mental hygiene care noting that the Veteran had created acute situational anxiety and noting that since eliminating himself from the Warrant Officer program the Veteran has felt greatly relieved.  The examiner stated that the Veteran was oriented times three with no suicidal or psychotic thinking at that time.  

(b)  Regarding the diagnosed PTSD, the examiner must opine whether it is at least as likely as not (a 50 percent or greater possibility) that such is related to an in-service stressor;

(c) Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any identified psychiatric disorder that the Veteran has had since 2006, including schizophrenia and a depressive disorder, had onset during or was caused by his active service.  

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

4.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


